Citation Nr: 0000226	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include chondromalacia, degenerative arthritis, 
and osteochondrosis body of the left knee.

2.  Entitlement to service connection for a right knee 
disorder, to include chondromalacia and degenerative 
arthritis of the left knee.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative discopathy at L5-L6.

4.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative discopathy at C5-C6.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) regional office in North Little 
Rock, Arkansas (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current left knee disorder, right knee disorder, lumbar spine 
disorder, or cervical spine disorder to service.


CONCLUSION OF LAW

The claims for entitlement to service connection for a left 
knee disorder, to include chondromalacia, degenerative 
arthritis, and osteochondrosis body of the left knee; a right 
knee disorder, to include chondromalacia and degenerative 
arthritis of the left knee; a lumbar spine disorder, to 
include degenerative discopathy at L5-L6; and a cervical 
spine disorder, to include degenerative discopathy at C5-C6, 
are not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that the VA cannot 
assist a claimant in developing a claim, which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
the VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The service medical records reveal that at the time of 
examination for entrance into his period of active service in 
October 1970, the clinical evaluation of the lower 
extremities was indicated to have been normal.  The veteran 
reported that he had a prior medical history of "trick" or 
locked knee, lameness and occasional left knee pain after 
participation in athletics.  He said that this was 
"arthritis."  He also reported that there had been no prior 
medical history of dislocations.  According to a service 
medical record dated in February 1971, the examiner diagnosed 
chronic knee strain.  The examiner prescribed the veteran an 
Ace wrap for his knee.  X-rays of both knees dated in 
February 1971 were normal.  On March 2, 1971, the veteran was 
seen for complaints of left knee pain of approximately all 
his life.  The examiner concluded that the veteran had a 
diagnosis of what appeared to be left knee hypertrophic fat 
pad with modularity, which was not visible on X-ray.  On 
March 30, 1971, the veteran was seen for complaints of left 
knee cap being out of place, swollen, and sore.  The examiner 
prescribed medication and an Ace wrap.  The report of the 
veteran's separation medical examination conducted in 
February 1972 showed that the clinical evaluation of the 
lower extremities was indicated to have been normal.

At the time of examination for entrance into his period of 
active service in October 1970, the clinical evaluation of 
the spine and musculoskeletal system was normal.  The veteran 
reported that he a prior medical history of arthritis or 
rheumatism, and back trouble.  According to a service medical 
record dated in February 1971, the veteran reported that a 
history of having injured his back in high school.  The 
diagnosis was chronic lumbar strain.  X-rays of the lumbar 
spine dated in February 1971 were indicated to have been 
normal.  In March 1971, the veteran was seen for complaints 
of low back pain of approximately several months.  The 
diagnosis was chronic muscle strain.  The report of the 
veteran's separation medical examination conducted in 
February 1972 showed the spine and musculoskeletal system 
were normal.  Moreover, there was no documented instance of 
back trauma, nor were there complaints or findings of 
pathology regarding the back region.

The veteran's post service medical records do not document 
complaints or findings of a left knee disorder, a right knee 
disorder, a lumbar spine disorder, or a cervical spine 
disorder until 1997.  A VA orthopedic examination conducted 
in October 1997, found bilateral chondromalacia patellae, 
bilateral degenerative arthritis of the knees, more severe on 
the left, osteochondrosis body of the left knee, degenerative 
discopathy at L5-S1, and degenerative discopathy at C5-C6.  
X-rays of the left knee showed probable minimal degenerative 
changes.  X-rays of the right knee and lumbar spine were 
normal.  X-rays of the cervical spine revealed slight 
narrowing at C3-4 and C5-6, which suggested early 
degenerative disc disease, and minimal osteopenia.

Private treatment records dated from 1998 to 1999 reveal that 
the veteran was treated intermittently for various disorders, 
to include complaints pertaining to the left knee, the right 
knee, the lumbar spine, and the cervical spine.

A VA orthopedic examination conducted in June 1999 found 
chondromalacia, degenerative arthritis and osteochondrosis 
body of the left knee; chondromalacia and degenerative 
arthritis of the right knee; tricompartmental degenerative 
arthritis of the right and left knees; degenerative 
discopathy at L5-S1; and degenerative discopathy at C3-C4 and 
C5-C6 with foraminal encroachment.  X-rays of the left and 
right knees showed degenerative changes.  X-rays of the 
lumbar spine revealed degenerative changes at L5-S1 with 
spurring and narrow disc space, spurring at L4, definite 
spondylolysis or listhesis, and degenerative changes 
involving the facet joints at L5-S1.  X-rays of the cervical 
spine revealed disc degenerative changes at C3-4, C4-5, and 
C5-6 with spurring and narrow disc spaces, as well as 
encroached intervertebral foramina at these levels on both 
sides.  The current diagnoses were not related by the 
examiner to the veteran's period of service or to any 
inservice occurrence or event.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe left knee, right 
knee, lumbar spine and cervical spine symptoms, a diagnosis 
and an analysis of the etiology regarding such complaints 
requires competent medical evidence and cannot be evidenced 
by the veteran's lay testimony.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In this case, there is no competent medical evidence that any 
current left knee disorder, right knee disorder, lumbar spine 
disorder, or cervical spine disorder is related to the 
veteran's period of active service.  The medical evidence 
does not establish a chronic left knee disorder or a lumbar 
spine disorder during service.  Furthermore, no competent 
medical professional has furnished evidence supportive of the 
veteran's allegations that a left knee disorder, a right knee 
disorder, a lumbar spine disorder, and a cervical spine 
disorder are related to his period of active service.  It is 
particularly significant to note that the claimed left knee 
disorder was not shown at the veteran's enlistment 
examination; hence, the question of whether any disability 
was "aggravated" by service would not be a controlling 
consideration.

Consequently, in the absence of any competent evidence 
linking the current disabilities to service, the claims are 
not well-grounded.  


ORDER

The claims for entitlement to service connection for a left 
knee disorder, to include chondromalacia, degenerative 
arthritis, and osteochondrosis body of the left knee; a right 
knee disorder, to include chondromalacia and degenerative 
arthritis of the right; a lumbar spine disorder, to include 
degenerative discopathy at L5-L6; and a cervical spine 
disorder, to include degenerative discopathy at C5-C6, are 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

